Citation Nr: 1729420	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-16 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 and from September 1983 to June 2007. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO) which, in part, granted service connection for bilateral hearing loss and assigned a noncompensable disability rating effective July 1, 2007.

Notably, the Veteran did not submit a timely notice of disagreement with regard to the October 2008 rating decision; however, the Veteran submitted a claim for an increased rating for bilateral hearing loss in November 2008 and was afforded a new VA audiological examination in July 2009, both within one year of the October 2008 rating decision.  Subsequent rating decisions dated in August 2009, November 2009, and January 2010 continued a noncompensable disability rating for the bilateral hearing loss.  As such, pursuant to 38 C.F.R. §§ 3.156(b), the Board finds that this the appeal involves the initial rating.

In October 2012, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In February 2016, a hearing was held at the RO before the undersigned.  Transcripts of the hearings are associated with the claims file.

This case was previously before the Board in April 2016 at which time the above issue was remanded for additional development.  


FINDINGS OF FACT

1.  From July 1, 2007 to July 6, 2009, the Veteran had Level VII hearing loss in the right ear and Level V hearing loss in the left ear.

2.  Beginning July 7, 2009 the Veteran has had Level I hearing loss in both ears.


CONCLUSIONS OF LAW

1.  From July 1, 2007 to July 7, 2009, the criteria for a 30 percent disability rating, and no higher, for bilateral hearing loss were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, Diagnostic Code (DC) 100 (2016).

2.  Beginning July 7, 2009, the criteria for a compensable disability rating greater for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, DC 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Staged or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).
      
The Veteran's bilateral hearing loss is currently evaluated as noncompensably disabling.  Impaired hearing will be considered a disability only after threshold requirements are met. See 38 C.F.R. § 3.385.  Once disability is established, levels of hearing loss are determined by considering the average pure tone threshold and speech discrimination percentage scores.  38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).
 
The provisions of 38 C.F.R. § 4.86 address exceptional patterns of hearing loss.  The exceptional patterns addressed in this section are present when the puretone threshold at 1000, 2000, 3000 and 4000 Hz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).    

Evidence relevant to the level of severity of the Veteran's bilateral hearing loss since his discharge from military service includes VA audiological examination reports dated in February 2008, July 2009, October 2012, and June 2016.    

The February 2008 VA examination report showed the following results:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
80 dB
75 dB
75 dB
80 dB
Left Ear
65 dB
65 dB
65 dB
75 dB

Puretone Threshold Average
Right Ear
77.5 dB
Left Ear
67.5 dB

Speech Recognition
Right Ear
96%
Left Ear
100%

During the July 2009 VA examination, the Veteran reported that he had "problems hearing what is being said" and that he had problems hearing "instructions being given" as well as "the day to day activities."  The July 2009 VA examination report showed the following results:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10 dB
15 dB
20 dB
25 dB
Left Ear
10 dB
15 dB
35 dB
35 dB

Puretone Threshold Average
Right Ear
18 dB
Left Ear
24 dB

Speech Recognition
Right Ear
100%
Left Ear
100%
 
During the October 2012 VA examination, the Veteran reported that he had difficulty hearing speech in most situations, especially background noise.  The October 2012 VA examination report showed the following results:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25 dB
30 dB
30 dB
45 dB
Left Ear
20 dB
25 dB
35 dB
50 dB

Puretone Threshold Average
Right Ear
32.5 dB
Left Ear
32.5 dB

Speech Recognition
Right Ear
100%
Left Ear
96%

Also of record is a February 2016 private audiological examination.  However, this examination does not meet VA's requirements for an examination that can be used to rate hearing loss.  For VA rating purposes, an examination for hearing impairment must meet the four requirements of 38 C.F.R. § 4.85(a).  Specifically, it must be conducted by a state-licensed audiologist, the examination must include a controlled speech discrimination test (Maryland CNC), the examination must include a puretone audiometry test, and the examination must be conducted without the use of hearing aids.  Significantly, the February 2016 private audiological examination does not include a controlled speech discrimination test (Maryland CNC) and does not include audiometry findings at 3000 Hz.  As such, it is inadequate for rating purposes.  

During the June 2016 VA examination, it was noted that the Veteran was "unable or unwilling to provide valid threshold-level responses to pure-tone-air-conduction stimuli.  Following reinstruction in test procedures and retest, the observed inter- and intra-test inconsistencies did not resolve.  Pure tone testing then was discontinued."  

The evidence shows an exceptional level of impaired hearing during the February 2008 audiological examination such that 38 C.F.R. § 4.86 is applicable to this examination report.  However, the evidence does not show an exceptional level of impaired hearing during either the July 2009 or October 2012 audiological examination; 38 C.F.R. § 4.86 is not applicable to these examination reports.  

Applying the results from the February 2008 VA audiological examination to Tables VIa yields a Roman numeral value of VIII for the right ear and a Roman numeral value of V for the left ear.  See 38 C.F.R. §§ 4.85, 4.86(a).  Applying these values to Table VII, the Veteran's hearing loss met the criteria for a 30 percent disability rating at the time of the February 2008 examination.  Id.  

Applying the results from the July 2009 VA audiological examination to Tables VI yields a Roman numeral value of I for the right ear; and a Roman numeral value of I for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss only met the criteria for a noncompensable disability rating at the time of the July 2009 examination.  Id.  

Applying the results from the October 2012 VA audiological examination to Tables VI yields a Roman numeral value of I for the right ear and a Roman numeral value of I for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss only met the criteria for a noncompensable disability rating at the time of the October 2012 examination.  Id.

Accordingly, a staged rating is in order; and an initial 30 percent disability rating is warranted for bilateral hearing loss on a schedular basis from the effective date of service connection to the day before the July 7, 2009 VA examination.  However, beginning July 7, 2009 the Veteran no longer met the criteria for a 30 percent disability rating for bilateral hearing loss and the highest rating possible beginning July 7, 2009 is noncompensable.

As for the potential for an even higher rating, the Board notes that in-service and post-service audiometric reports vary widely.  Specifically, June 2006 and February 2007 in-service audiometric examination reports show less severe hearing loss similar to the July 2009 and October 2012 VA examination reports.  Conversely, an October 2006 in-service audiometric examination report shows more severe hearing loss similar to the February 2008 VA examination report.  

The October 2008 rating decision on appeal specifically discounted the findings of the October 2006 in-service and February 2008 post-service audiometric examinations, finding that such were inconsistent with the June 2006 and February 2007 audiometric findings.  There is, however, no evidence that the results on the 2006 or 2007 examination were inaccurate.  Beginning July 7, 2009, audiometric findings have consistently shown hearing loss which is noncompensable.  

While the February 2016 private examination report suggests worse hearing loss than demonstrated during the July 2009 and October 2012 VA examinations, the audiometric findings are incomplete as they do not meet the four requirements of 38 C.F.R. § 4.85(a).  Similarly, while the Veteran's representative argued in an April 2017 Informal Hearing Presentation that the February 2016 private audiological findings are more comprehensive, they are actually less comprehensive given the missing findings.  38 C.F.R. § 4.85(a).  

The Board remanded this case in April 2016 for a new VA audiological examination but the Veteran was unable or unwilling to provide valid threshold-level responses to pure-tone air conduction stimuli.  There is no indication that additional efforts would be more fruitful.  As such, the Board must rate the Veteran's bilateral hearing loss disability based on the evidence of record.  



ORDER

An initial disability rating of 30 percent, for bilateral hearing loss is granted from July 1, 2007 to July 6, 2009.

A compensable disability rating for bilateral hearing loss beginning July 7, 2009 is denied.  





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


